t c summary opinion united_states tax_court michael g and kate m lavigne petitioners v commissioner of internal revenue respondent docket no 6435-01s filed date michael g and kate m lavigne pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was albuquergue new mexico for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions of their federal_income_tax return for petitioners claimed itemized_deductions totaling dollar_figure of which dollar_figure was disallowed by respondent for petitioners deducted dollar_figure of which dollar_figure was disallowed by respondent petitioners nevertheless were allowed itemized_deductions for both years since the total of their other claimed and allowed deductions exceeded the standard_deduction under sec_63 for the years at issue the disallowed deductions consisted of charitable_contributions job expenses and other miscellaneous deductions additionally for respondent disallowed an itemized_deduction for gambling_losses of dollar_figure the issues for decision are whether petitioners are entitled to the disallowed itemized_deductions for charitable_contributions job expenses and other miscellaneous deductions for and and the disallowed gambling_losses for and whether petitioners are liable for the penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case petitioners were both employed during the years in guestion mr lavigne was employed by a construction company and mrs lavigne was employed by intel corp they reported combined wages of dollar_figure and dollar_figure respectively for and for the years in question petitioners’ income_tax returns were prepared by a return preparer robin beltran the record does not reflect the circumstances surrounding how petitioners engaged mr beltran mr beltran advised petitioners that records were not necessary to substantiate deductions claimed on their returns and such records could be disregarded because irrespective of records a taxpayer under the law was allowed deductions for such expenses pursuant to a formula based on the income the taxpayer earned the deductions disallowed by respondent on petitioners' tax returns consisted of the following the court notes that this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here charitable_contributions s big_number s big_number unreimbursed employee_expenses and tax preparation fees before the sec_67 limitation big_number big_number petitioners acknowledged at trial that their actual charitable_contributions were considerably less than the amounts claimed on their returns but ventured no estimate as to the correct amount of their actual contributions they presented meager evidence reflecting nominal contributions to organizations such as the fraternal order of police and special olympics of new mexico as well as a handwritten list of clothing and other items donated to joy junction during one of the years at issue the unreimbursed employee_expenses claimed represented expenses_incurred by mr lavigne in the use of his personal vehicle in connection with his employment no logs or other records were maintained by him with respect to these expenses with respect to the first issue regarding petitioners' entitlement to deductions for unreimbursed employee business_expenses petitioners did not maintain logs or other records to substantiate the amounts claimed for such expenses on their returns such deductions are subject_to the strict substantiation requirements of sec_274 in the absence of records that would satisfy sec_274 the court holds that petitioners are not entitled to deductions for such expenses for the years in question petitioners did incur expenses for preparation of their tax returns however because these expenses would not exceed percent of petitioners' adjusted_gross_income each year therefore under sec_67 petitioners are not entitled to deductions for tax preparation fees for and with respect to charitable_contributions petitioners produced only meager documentary_evidence to substantiate their contributions for the years at issue the court is satisfied that petitioners did make some qualifying charitable_contributions during the years at issue and therefore under the court's discretionary authority pursuant to 39_f2d_540 2d cir allows petitioners charitable_contribution deductions of dollar_figure for each year at issue on their federal_income_tax return petitioners reported as income gambling winnings of dollar_figure on schedule a of their return petitioners claimed an itemized_deduction of dollar_figure for gambling_losses respondent disallowed the claimed deduction the dollar_figure represented winnings by mrs lavigne from slot machines at las vegas nevada mrs lavigne played slot machines there every month she maintained no books_and_records of her winnings nor any records for the amounts spent on gambling the dollar_figure reported on the return represented an amount for which the casino had issued an irs form_1099 to mrs lavigne for a larger than normal payoff from a slot machine mrs lavigne admitted she had other winnings during the course of the year for which no forms were issued however no records were maintained by her for such winnings mrs lavigne was satisfied that her losses exceeded dollar_figure during the only records submitted at trial to establish her losses consisted of a bank statement of mrs lavigne's account reflecting various withdrawals that she contends substantiated her gambling_losses sec_165 allows taxpayers to deduct losses from wagering transactions to the extent of the gains from such transactions in order to establish entitlement to a deduction for wagering losses in this court the taxpayer must prove the losses sustained during the taxable_year 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_ the taxpayer must also prove that the amount of such wagering losses claimed as a deduction does not exceed the amount of the taxpayer's gains from wagering transactions sec_165 implicitly this requires the taxpayer to prove both the amount of losses and the amount of winnings 68_tc_867 donovan v commissioner tcmemo_1965_247 affd per curiam 359_f2d_64 1st cir otherwise there would be no way of knowing whether the sum of the losses deducted on the return is greater or less than the taxpayer's winnings schooler v commissioner supra pincite for example if the taxpayer in addition to the winnings reported on a return had other winnings that were not reported then the taxpayer must prove that the losses claimed as a deduction on the return exceeded the unreported winnings in order to be entitled to deduct any such losses donovan v commissioner supra the amount deductible in such situation is the amount of the claimed losses which exceeds the unreported winnings as long as such amount does not exceed the winnings reported on the taxpayer's return sec_165 schooler v commissioner supra donovan v commissioner supra here petitioners did not prove the amount of their gambling winnings both reported and unreported and thus they failed to prove that the amount of the wagering losses deducted on the return is greater than the unreported gains from gambling rodriquez v commissioner tcmemo_2001_36 respondent therefore is sustained in the disallowance of petitioners' dollar_figure gambling loss deduction for the second issue is whether petitioners are liable for the sec_6662 penalties petitioners contend they should be absolved of liability for such penalties because they relied on the representations of their return preparer mr beltran sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs under sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise -- - and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer they examined the returns he prepared and admitted at trial that they caused mr beltran to revise the returns to reduce the claimed expenses because they realized that the amounts claimed were excessive yet petitioners knew that with the revisions ordered by them the expenses claimed were still excessive and made no effort to have their returns corrected to reflect the actual amount of their claimed deductions the court notes that the unreimbursed employee business_expenses claimed on the returns all related to mr lavigne's employment amounted to percent and percent respectively of the wages mr lavigne earned during and mr lavigne admitted in his testimony at trial that he would not accept employment that required the employee to bear expenses of that proportion without any reimbursement from the employer or some other source other than himself petitioners did not look beyond the representations of mr beltran knowing that the deductions at issue were grossly inflated petitioners knew that they could claim only deductions that could be substantiated petitioners made no reasonable effort to ascertain their correct_tax liabilities for the years at issue stubblefield v commissioner supra on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years at issue sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioners' claim that they should not be liable for the deficiencies and penalties to be frivolous and groundless petitioners knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained other circumstances noted above need not be repeated here the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not have been sustained and the court is satisfied that petitioners knew that we do not and should not countenance the use of this court as a vehicle for a disgruntled litigant to proclaim the wrongdoing of another his return preparer as a basis for relief froma penalty that was determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
